DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liepold. 
Regarding Claim 10, Liepold discloses “A touch circuit of a touch module comprising an analog front end circuit” (Figure 3, Item 110 ‘capacitance sensing circuit’ (Notice that capacitance sensing circuit 110 is at least an analog front end circuit.)), “generating a state signal” (Figure 3, Items 356, 340 ‘control circuit’ (Notice that control circuit 340 generates an interrupt state signal 356.)), “generating a plurality of touch detecting signals according to a plurality of sensing signals” (Figure 3, Items 110, 340 ‘control circuit’ (Notice that item 332 generates a touch detecting signal for button 114 and a touch detecting signal for button 338 according to sensing signals from buttons 114 and 338.)), “said state signal indicating an operating state and an idle state of said analog front end circuit” (Paragraph [0038], Lines 4 - 16 (Notice that in normal mode, capacitance sensing circuit 110 operate in both an idle and active operating state, and that when a qualified touch event is detected, capacitive sensing circuit 110 generates and interrupt signal 356. Notice the interrupt signal indicates normal mode which includes an active operational state and idle state.))
Regarding Claim 11, Liepold discloses everything claimed as applied above (See Claim 10). In addition, Liepold discloses “wherein said analog front end circuit includes a .
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8, 9, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liepold in view of Park.
Regarding Claim 1, Liepold discloses “A touch module, comprising: [ ] touch [buttons], generating a plurality of sensing signals” (Figure 3, Items 114 ‘touch button’, 338 ‘touch button’ (Notice that sensing signal is sent from button 114 and a sensing signal is sent form button 338.)), “an analog front end circuit, coupled to said touch [buttons]” (Figure 3, Items 110 ‘capacitance sensing circuit’, 332 ‘analog front end’), “generating a state signal” (Figure 3, Items 356, 340 ‘control circuit’ (Notice that control circuit 340 generates an interrupt state signal 356.)), “and generating a plurality of touch detecting signals according to said plurality of sensing signals” (Figure 3, Items 110, 340 ‘control circuit’ (Notice that item 332 generates a touch detecting signal for button 114 and a touch detecting signal for button 338 according to sensing signals from buttons 114 and 338.)), 
In a similar field of endeavor, Park teaches a touch sensing apparatus that reduces the power consumption of a host processor by sensing touch on touch locations of a touch panel 120 and enabling / disabling (EN/DIS) a voltage drop to a host processor 135 (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a touch “panel” and touch “location” signals because one having ordinary skill in the art would want to conserve power for more than a limited plurality of touch detecting buttons.
Claim 4, LP disclose/ teach everything claimed as applied above (See Claim 1). In addition, Liepold discloses  “wherein said analog front end circuit includes: “a timing controller, generating an initial signal” (Figure 3, Item 330 ‘BOT circuit’, and Paragraph [0041], Lines 1 – 2 (Notice that BOT circuit generates a bias signal for AFE 332 and control circuit 340), “a driving circuit, coupled to said timing controller and a touch [sensor], and generating a plurality of driving signals to said touch [sensor] according to said initial signal” (Figure 3, Item 332 (Notice that analog front end 332 is coupled to and initialized by the bias signal of BOT circuit 330 to generate driving signals for touch detection.)), “and a digital signal processor, coupled to said timing controller, and generating said plurality of touch detecting signals according to said initial signal and said plurality of sensing signals” (Figure 3, Item 340 (Notice that digital data for storage in the registers, serially communicated, and in a digital state machine is processed in item 340 to generate touch data signal. Further, notice that control circuit 340 is initialized by the bias signal from BOT circuit 330 as described above in reference to Paragraph [0041].)).
In addition, Liepold fails to explicitly disclose touch “panel” signals. However, Park teaches a touch sensing apparatus that reduces the power consumption of a host processor by sensing touch on touch locations of a touch panel 120 and enabling / disabling (EN/DIS) a voltage drop to a host processor 135 (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide touch “location” signals because one having ordinary skill in the art would want to conserve power for more than a limited plurality of touch detecting buttons.
Claim 5, LP disclose/ teach everything claimed as applied above (See Claim 1). In addition, Liepold discloses “and further comprising a power supply circuit coupled to said analog front end circuit and said microcontroller circuit, and supplying a power source to said analog front end circuit and said microcontroller circuit” (Figure 3, Item 116 ‘power supply” (Notice the connection of power supply 116 to capacitance sensing circuit 110 and processing device 118 to supply power for operation.)).
Regarding Claim 8, LP disclose/ teach everything claimed as applied above (See Claim 1). In addition, Liepold discloses “wherein said analog front end circuit generates an interrupt signal and said microcontroller circuit receives said plurality of touch detecting signals according to said interrupt signal” (Paragraph [0038], Lines 9 – 15 (Notice that an interrupt signal is issued to the processing device 118 with a power up to receive detected touch signals.)).
Regarding Claim 9, LP disclose/ teach everything claimed as applied above (See Claim 8). In addition, Liepold discloses “wherein said interrupt signal indicates that said analog front end circuit finishes generating said plurality of touch detecting signals” (Paragraph [0038], Lines 9 – 15 (Notice that when the capacitive sensing circuit finishes with the detection of a touch, the interrupt signal is generated.)), “and said analog front end circuit receives said plurality of sensing signals while said analog front end circuit is in the said operating state” (Paragraph [0038], Lines 4 - 9 (Notice that the capacitive sensing circuit  received plural sensing signal while in the active or operating state.)).
Regarding Claim 12, Liepold discloses everything claimed as applied above (See Claim 10). In addition, Liepold discloses “further comprising a microcontroller circuit, 
In a similar field of endeavor, Park teaches a touch sensing apparatus that reduces the power consumption of a host processor by sensing touch on touch locations of a touch panel 120 and enabling / disabling (EN/DIS) a voltage drop to a host processor 135 (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide touch “location” signals because one having ordinary skill in the art would want to conserve power for more than a limited plurality of touch detecting buttons.
Regarding Claim 13, Liepold and Park, the combination of hereinafter referenced as LP, disclose/ teach everything claimed as applied above (See Claim 10). In addition, Liepold discloses “wherein said analog front end circuit is coupled to a microcontroller circuit” (Figure 3, Item 118 ‘processing device’ (Notice the connections form capacitance sensing circuit 110 to processing device 118.)), “and said microcontroller circuit generates 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide touch “location” signals because one having ordinary skill in the art would want to conserve power for more than a limited plurality of touch detecting buttons.
Regarding Claim 17, LP disclose/ teach everything claimed as applied above (See Claim 10). In addition, Liepold discloses  “wherein said analog front end circuit includes: “a timing controller, generating an initial signal” (Figure 3, Item 330 ‘BOT circuit’, and Paragraph [0041], Lines 1 – 2 (Notice that BOT circuit generates a bias signal for AFE 332 and control circuit 340), “a driving circuit, coupled to said timing controller and a touch [sensor], and generating a plurality of driving signals to said touch [sensor] according to said initial signal” (Figure 3, Item 332 (Notice that analog front end 332 is coupled to and initialized by the bias signal of BOT circuit 330 to generate driving signals for touch 
I addition, Liepold fails to explicitly disclose touch “panel” signals. However, Park teaches a touch sensing apparatus that reduces the power consumption of a host processor by sensing touch on touch locations of a touch panel 120 and enabling / disabling (EN/DIS) a voltage drop to a host processor 135 (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide touch “location” signals because one having ordinary skill in the art would want to conserve power for more than a limited plurality of touch detecting buttons.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liepold, in view of Park, and further in view of Jeong.
Regarding Claim 3, LP disclose/ teach everything claimed as applied above (See Claim 1). In addition, Liepold discloses  “wherein said analog front end circuit includes: [ ] a digital signal processor, coupled to said [analog front end circuit], and  generating said plurality of touch detecting signals according to [signals]” (Figure 3, Item 340 (Notice that digital data for storage in the registers, serially communicated, and in a digital state machine is processed in item 340 to generate touch data signal.)), “and a storage circuit, coupled to said digital signal processor, storing said plurality of touch detecting signals,” 
In a similar field of endeavor, Jeong teaches a touch panel utilizing an A/D converter 50 for converting an analog signal from touch panel 20 to digital signals (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an analog-to-digital converter, coupled to a touch panel, and generating a plurality of digital signals according to said plurality of sensing signal” because one having ordinary skill in the art would want to store data in digital registers 346 of Liepold. 
Regarding Claim 16, LP disclose/ teach everything claimed as applied above (See Claim 10). In addition, Liepold discloses  “wherein said analog front end circuit includes: [ ] a digital signal processor, coupled to said [analog front end circuit], and  generating said plurality of touch detecting signals according to [signals]” (Figure 3, Item 340 (Notice that digital data for storage in the registers, serially communicated, and in a digital state machine is processed in item 340 to generate touch data signal.)), “and a storage circuit, coupled to said digital signal processor, storing said plurality of touch detecting signals,” (Figure 3, Item 346 ‘registers’, and Paragraph [0040], Lines 7 – 9). In addition, Liepold 
In a similar field of endeavor, Jeong teaches a touch panel utilizing an A/D converter 50 for converting an analog signal from touch panel 20 to digital signals (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an analog-to-digital converter, coupled to a touch panel, and generating a plurality of digital signals according to said plurality of sensing signal” because one having ordinary skill in the art would want to store data in digital registers 346 of Liepold. 
Allowable Subject Matter
Claims 2, 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the Office Action mailed November 14, 2019.
Response to Applicant Arguments and Amendments
Applicants arguments and amendments filed September 30, 2021 have been fully considered.
With regard to the limitations of Claims 1 and 10, the Examiner disagrees that - - the Liepold reference does not disclose the feature “said state signal indicating an operating state and an idle state of said analog front end circuit” - - (REMARKS, Page 2, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 29, 2021